Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 May 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy May 1815
				
				As I hope you are now in a Situation both to receive Letters, and write them with more Security that they will reach their destination. I flatter myself that I Shall hear oftner from you. By the Amsterdam packet which is to Sail on Sunday, I Shall endeavour to Send this Letter, and as I have lately written by an other vessel to my Son, I Shall address this to you, to congratulate you, as I hope I may, upon the Safe arrival of your Sons, and the happy meeting between you, after a Seperation of more than 5 years.I have anticipated the gratification you will feel, in this union, once more of your Family, and I hope the dear Boys will conduct themselves, to their Fathers and your Satisfaction—Mr Smith, and your Sister, with my Great Grandaughter, arrived in Newyork upon the Second of May, all in good health. they found there, Col Smith, lately returnd from Congress, and going with his Daughter mrs de wint, to Cedar Grove the Seat of mr de wints mother, about Seventy miles from the city, upon the borders of the Hudson. Mrs de Wint, the Mother was upon a visit in Nyork, and She insisted upon your Brother and Sisters accompanying them home, which Carolines writes me they have done, and I have a Letter from your Sister, Since She has been at the Grove. mr Smith was to return again to Newyork, and afterward they were all to go to the Valley to pass the Summer, with the Col. and his Brother at the same time. Caroline is to sit out upon her journey here I expect her here in June. I wish it could have comported with their arrangements to have come with them, but as your Sister had relinquishd the Idea of visiting washington this Summer; it would not have done, for her to have come here; when She had So much Stronger inducements to visit her Sisters—I presume She will write to you and give you an account of her new Sister and Brother, and of mrs de wint who Supplies to my dear Caroline the Mother—it cannot be the one She has lost,  but in every respect, she treats her like a favorite Child. I do not personally know the Lady, but I Love and Respect her for the Love She has for my Caroline, who is equally happy in a husband. Martha has arrived in Boston I was in Town, and Sent for her, to come and See me, which She did, and it was really a cordial to me, to See one of the FamilyI had many questions to ask her to which She replied, with great modesty and propriety. Charles I found had won her heart, for She was very eloquent in his praiseShe has not lost any of her Beauty eitheir by the Rigor of a Russian climate, or her Voyages.—She is too pretty I fear for Boston. I hope She knows how to estimate her own worth, which consists in innocence and virtue—our Friends here are all well, altho many of your acquaintance, Friends and relatives, are numberd with the Dead, in the five years you have been absent I cherish a hope, a faint one indeed, that I may live to welcome your return. Age and infirmities multiply upon me;I am happy in having lived to See our country at peace again, and hope the present exchange of Soverigns in France may not disturb it—The war has closed upon our Side with flying coulours, literally, for the last Captures made upon the ocean, was by the frigate constitution, who fought, and captured two Ships at the Same Time, the Cyane and the Levant. She had the misfortune to lose one of them by recapture. the other arrived Safe in port, and soon after, old Ironsides, as the Sailors call the Constitution. our Newspapers will give You the official account from Captain Stuarts Letter. the uniform Success of this frigate and the Laurels won by Genll Jackson and his associates at N-orleans, may be ranked amongst our most brilliant exploits, and in delight of Emissaries, Anglo American—and a forlorn brood unworthy their country; America may hold her head very high. New England, alone, wants a veil!I Should like an account of your reception, and presentation to Court, and the appearance of the Queen at this Age. I think She is three years older than I am. She was not esteemed a Beauty, 30 years ago when I was presented to her. the Germans bear their Age better than the Americans, or the English—but nothing would be more mortifying or painfull to me, than to be obliged to exhibit myself in public—The Prince Regent too, I once thought him a fine figure. what is thought of him now. his own Nation must tell, and his Daughter, the Princess, where is she now? we hear not of her, since her mother left the Kingdom, except some harsh treatment of the Prince Regent towards her—The poor old thing, I feel for his derangment. he always treated me, both politely and respectfullyI know not how they will feel upon the occasion, but it is a Singular fact for their History, that as Louis termd him, the Celebrated mr Adams who made the Peace with England in the former war, between America and Great Britain and was the first minister Sent to that Court after the Peace; Should thirty years afterward, Sign a peace between the two Nations be Succeeded by his Son, to put his Signature to a Peace between the Same Nations, and then appointed minister to the Same Court.My Love and blessing to my  three Grandsons I have written once since they left me to George and John, and I hope you will be able to overcome that reluctance which they both had to Letter writing, for I Shall feel much dissapointed if I do not have Some narative from  under their own hand, of their voyage and reception abroad. My Love to my Son. it did me good to learn by your Sisters Letter, that She left him well and growing quite fleshy. I most earnestly long for Letters from under your hand, with a narative of your journey from St Petersburgh,  to Paris. write often to your affectionate Mother.
				
					Abigail Adams.
				
				
					Louisa & Susan desire to be rememberd to you—
				
			